Citation Nr: 0844318	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2006, a statement of the case was issued in 
January 2007, and a substantive appeal was received in March 
2007.  In his substantive appeal, the appellant requested a 
Board hearing; however, he withdrew that request in October 
2007.  

The veteran testified at a hearing before the RO in May 2007.  

The Board notes that the July 2006 notice of disagreement was 
also filed with regard to an increased disability rating for 
chondromalacia right patella with degenerative joint disease.  
However, the March 2007 substantive appeal was only filed 
with regard to the service connection claims.  Thus, the 
increased rating issue is no longer in appellate status.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The veteran is not shown to have depression.  

2.  Hypertension was not manifested during active service or 
for many years thereafter.   




CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by the 
veteran's active service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2005, prior to the initial adjudication of the 
claim.  Additionally, in March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service 
treatment records and post-service VA treatment records.  The 
evidence of record also contains VA examinations performed in 
October 2007 and January 2008.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Depression

Service treatment records reflect that the veteran was seen 
for a commander's evaluation.  It was noted that the veteran 
was unhappy with what he considered an injustice on the job.  
However, the examiner noted that the veteran was clearly not 
neurotic or psychotic.  There are no other service treatment 
records related to depression.  

VA outpatient treatment records reflect that the veteran was 
assessed with situation depression related to consequences of 
drug use in April 2001 and with depression in September 2002.  
In March 2006, the veteran was assessed with polysubstance 
dependence and substance induced mood disorder.  

The veteran underwent a VA examination in October 2007.  He 
denied having any psychosis.  He reported very poor self 
worth.  He stated that he had angry thoughts of harming 
himself including ideas of walking into traffic or harming 
others.  

Upon mental status examination, the veteran showed no signs 
or symptoms of emotional distress.  The examiner diagnosed 
polysubstance dependence, impulse control disorder, and 
borderline personality disorder.  The examiner opined that 
the veteran did not exhibit clinical depression.  The 
examiner noted that the veteran represented a credibility 
problem in that he gave different stories to different 
examiners.  The examiner reasoned that any depression 
exhibited by the veteran fit within the domain of a 
borderline personality disorder.  The examiner opined that 
any comments about the veteran being "unhappy in the 
military" were related to a personality disorder and not 
clinical depression.  In January 2008, it was noted that the 
examiner reviewed the veteran's medical record and claims 
file, and the examiner continued the October 2007 opinion.  

The veteran's service treatment records contain no mention of 
findings relating to the disability at issue.  Moreover, 
based on the objective findings in the October 2007 VA 
examination and January 2008 opinion, there is no current 
diagnosis of depression.  The veteran has otherwise not 
identified or submitted any medical evidence which reflects 
current depression.  As such, in the absence of proof of a 
present disability, there can be no valid claim of service 
connection.  See Brammer, supra.  As there is no evidence of 
a current disability, it is unnecessary for the Board to 
reach the question of etiology of the claimed depression.  

While acknowledging the veteran's belief that depression is 
due to service, it is well established that as a layperson, 
the veteran is not considered capable of opining as to the 
nature or etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Hypertension

Service examination performed for induction purposes reflects 
that the veteran's blood pressure reading was 118/72.  A 
subsequent entry reflects a blood pressure reading of 
130/80.  Service treatment records do not reflect a diagnosis 
of hypertension.

VA outpatient treatment records dated in September 2002 
reflect that the veteran was assessed with hypertension.  

The veteran underwent a VA examination in October 2007.  He 
stated that he had "blood pressure problems" in the 1970's.  
He reported headaches on a daily basis over both sides of the 
area of the forehead and eyes.  He claimed to have daily neck 
pains.  He denied significant dizziness.  He reported 
occasionally feeling slightly lightheaded and weak.  

Upon physical examination, the veteran's blood pressure 
readings on the right side right arm were 207/106, 204/109 
and 197/102.  Blood pressure readings on the left arm were 
182/99 and 193/98.  The examiner diagnosed hypertension.  The 
examiner noted that records showed only one diastolic 
elevated blood pressure while in the service, and the 
examiner could only find a total of three readings recorded 
on the veteran during his time in the service.  The examiner 
opined that it is less than likely that the veteran's current 
hypertension is related to his one episodic elevated 
diastolic blood pressure reading noted while in the service.  
The examiner noted that there was no evidence of a diagnosis 
of hypertension made while the veteran was in the service.  

Although the VA examination report reflects a current 
diagnosis of hypertension, there is no medical evidence to 
support that the disability is due to his active service or 
manifested to a compensable degree within a year after active 
service.  Physical examinations performed during active 
service which reflect the veteran's blood pressure readings 
show no diagnosis of hypertension.  A diagnosis of 
hypertension was rendered over 24 years after separation from 
service and well beyond the presumptive period.  Such a lapse 
of time weighs heavily against the veteran's claim.  See 
Maxson v. Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 2000).

Moreover, there is no medical evidence to support an 
etiological relationship to his period of active service, and 
the veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). Thus, service connection for 
hypertension is not warranted.   


ORDER

Service connection for depression is not warranted.  

Service connection for hypertension is not warranted.

The appeal is denied as to both issues.  



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


